Citation Nr: 0117759	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a rating of 30 percent for 
PTSD after granting service connection for the same.  The RO 
subsequently granted a rating of 50 percent, from the 
effective date of service connection.  The veteran was 
afforded a hearing before a hearing officer at the RO in May 
2000.  He testified before the undersigned Member of the 
Board at a hearing held at the RO in March 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran filed a claim requesting service connection for 
PTSD in March 1999.  Pursuant to his claim, the he was 
afforded a VA examination in March 1999.  The veteran's 
presenting concern was anger management.  He reported that he 
had "beaten up" his children and wife a few times, had 
"smashed some doors"  and had shot out some windows at a 
local school due to anger.  He indicated that he was not 
currently employed, and that he had changed jobs often.  He 
stated that he had received a Bachelor's degree and teaching 
certificate but that he had an altercation with a student 
during his student teaching and had subsequently gone into 
construction work.  Regarding his various jobs, he stated 
that he was sometimes fired and he sometimes quit, with the 
main reason being his failure to get along with management.  
He admitted problems with anger management and dealing with 
authority.  He reported nightmares, but stated that he did 
not remember their content.  With respect to his family life, 
he stated that his marriage was "pretty good" but that his 
wife had threatened to leave him in the past.  He indicated 
that he was not close to his two daughters but was fairly 
close to his son.  

On mental status examination, the veteran was oriented to 
person and place, but off by one day on the date.  He stated 
that he was nervous and had a knot in his stomach, and was 
noted to "jiggle" his legs throughout the interview.  He 
was able to register three objects only after a second 
attempt.  He evidenced concrete thinking and was somewhat 
impaired in abstract reasoning.  His range of affect was 
restricted.  He admitted to thoughts of harming himself and 
others.  He reported increasing difficulty with his short-
term memory, and indicated that he had difficulty with 
concentration.  He indicated that his moods were up and down, 
and that at times he cried.  He noted that he had frequent, 
daily intrusive thoughts of Vietnam.  The examiner noted 
intense psychological distress with exposure to external cues 
that represent the traumatic events he experienced in 
Vietnam.  Also noted was the veteran's tendency toward 
isolation and volatility.  

The diagnosis was PTSD, chronic.  The examiner determined 
that the veteran's Global Assessment of Functioning (GAF) was 
45.  

Treatment records from the Iron Mountain VAMC, for the period 
from February 1999 to April 2000, were received in April and 
May of 1999.  A March 1999 intake report notes that the 
veteran's presenting problem was failure to manage his anger.  
He admitted to inappropriately striking his son once in the 
past 30 days.  He reported nightmares approximately one time 
per week, and frequent sleep disturbance.  The examiner noted 
a restricted range of affect.  The veteran indicated that he 
had feelings of detachment from others and made an effort to 
avoid those individuals who aroused recollections of his time 
in combat.  On mental status examination, the veteran was 
guarded and displayed withdrawn affect.  He was oriented in 
all three spheres.  His thought process was logical and goal 
directed.  The diagnosis was chronic, moderate PTSD.  His GAF 
score was noted as being 55.  A treatment plan dated in June 
1999 notes that the veteran presented with angry outbursts, 
difficulty falling asleep, distressing and intrusive 
memories, feelings of detachment from others, recurrent 
nightmares, depressed mood, and dissociative episodes or 
flashbacks.  He reported social isolation, physical 
aggression toward others, and lack of friendships and close 
relationships.  Severe impairment in occupational functioning 
was noted.  The examiner recorded moderate impairment in 
self-care skills evidenced by the veteran's difficulty in 
having fun and a lack of relaxing or pleasurable activities.  
The diagnosis was chronic PTSD, and the veteran's GAF score 
was determined to be 55.

The veteran was afforded a hearing before an RO hearing 
officer in April 2000.  He testified that he had nightmares 
and would "patrol the perimeter" after waking.  He stated 
that he kept loaded guns in his house.  He admitted to having 
frequent arguments with supervisors at work, and noted that 
he had been educated as a teacher but had "grabbed some 
kid" during his student teaching.  He stated that he has had 
problems getting along with his family, and that his wife had 
threatened to leave him quite a few times.  He testified that 
his mood varied, and that he continued to have trouble 
controlling his anger.  

A hearing was held before the undersigned Member of the Board 
in March 2001.  The veteran testified that he had persistent 
nightmares and that on waking would repeatedly check to 
ensure that his house was secure.  He indicated that he had 
three loaded guns in the house for personal protection.  He 
stated that he had a hard time getting along with people, and 
had "probably had about 150 jobs from different employers 
over the last 30 years."  He noted that he no longer 
received calls from "the local" with offers of jobs.  He 
testified that he was isolated from both the community and 
his family.  When asked about panic attacks, he indicated 
that he had them daily.  He indicated that he had experienced 
suicidal thoughts 5 or 6 months prior to the hearing.  The 
veteran's wife testified that the veteran had not gotten 
along with their children since they were born.  She stated 
that their son was in therapy because of problems at home, 
and that he had been physically abused by the veteran.  She 
noted that the couple's two older children had left the home 
when they were juniors in high school.  She indicated that 
the veteran had been out of work for 8 months, and that in 29 
years of marriage, he had been unemployed much of the time.  
She stated her belief that the veteran could not function 
independently, and testified that he had impaired short-term 
memory.  She indicated that the family was isolated because 
of the veteran's reputation in the community.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination to determine the degree of severity of the 
disability.  The veteran has submitted, and the RO has 
obtained, pertinent treatment records in support of his 
claim.  He has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate his claim.  In addition, the veteran 
was afforded a personal hearing before the RO hearing officer 
and one before the undersigned.  In sum, the facts relevant 
to this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that an evaluation of 50 percent is 
indicated where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own  name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that from the effective date of service 
connection, the level of occupational and social impairment 
has been total or has more nearly approximated total than the 
level of impairment required for a 70 percent rating.  In 
reaching this conclusion, the Board observes that the 
veteran's inability to manage his anger has been well noted.  
The March 1999 VA examination revealed that the veteran 
suffered major impairment in the areas of work, family 
relations, judgment and mood.  The veteran has been shown to 
be guarded and have flattened affect.  He has nightmares, 
sleep disturbances, flashbacks, intrusive recollections, and 
has admitted to suicidal thoughts.  He is isolated from his 
family and the community.  He has demonstrated an inability 
to retain employment and establish social relationships due 
to his PTSD symptoms.
ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

